Title: To Benjamin Franklin from Thomas Lloyd, 9 July 1783
From: Lloyd, Thomas
To: Franklin, Benjamin


          
            Hond. Sir
            Rouen 9 July 1783
          
          You’ll please to let my situation beg your excuse for this trouble, the Gentleman to
            whom the enclosed is addressed I know not how to direct to, because my baggage is gone
            on for Calais & with it his instructions on this head. It being of moment to him,
            & your polite disposition will be a early conveyance—
          Had I it in my power to have reached Paris I was order’d to Make Mr & Mrs. Hillegas’s respects to you and the Young Ladies who are all
              well. Permit me to have the honor of
            assuring I am with respect Hond Sir Yours
          
            Thomas Lloyd
            honble docr. Benj Fraklin
          
         
          Addressed: the honble / Doctor Benjamin
            Franklin / a Passey
          Notation: Thomas Lloyd Rouen 9 July
            1783
        